Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 09/30/2022 has been made of record and entered.  Claims 1, 6-7, 9, & 14-15 have been amended.  Claims 5 & 13 have been canceled.  Claims 21 & 22 have been added.
	Claims 1-4, 6-12, & 14-22 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 112 (Second Paragraph)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 6-12, & 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 & 9, the claims recite “a PGM support material” and “a first PGM support material”, respectively.  However, since these support materials do not contain any platinum group metal, these phrases should be changed to recite --a support material-- and --a first support material--, respectively.  These recitations render the claims unclear, vague and indefinite.
Claim Rejections - 35 USC § 102(a)(1)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A.	Claim(s) 1-4, 6-8, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2013/0178669 A1).
	Zhou et al. ‘669 discloses a catalyst on a modified support, comprising a precious metal, tin, and cobalt (See page 11, claim 1).  The precious metal is selected from a group consisting of rhodium, rhenium, ruthenium, platinum, palladium, osmium, iridium and gold (See page 11, claim 2).  The precious metal is present in an amount from 0.1 to 5 wt.%, the tin is present in an amount from 0.05 to 4.5 wt.%, and cobalt is present in an amount from 3 to 25%, based on the total weight of the catalyst (See page 11, claim 4).  The modified support comprises a support material selected from the group including silica, alumina, and zirconia (See page 11, claim 8).  See also entire reference for more details.
	The reference teaches the claimed catalyst composition comprising the same catalytic components and support material, thus anticipates the instant claims.
	The claimed tin (Sn) amounts of “up to 3 wt.%” and “up to 2 wt.%” appear met by the reference because they are falling within the disclose range of 0.05 to 4.5 wt.%. 

B.	Claim(s) 1-4, 6-12, 14-20, & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al. (US 2014/0200384 A1).
	Kauffman et al. ‘384 discloses a catalyst composition comprising (A) a catalyst substrate; (B) platinum of from 0.2 wt.% to 2 wt.%; (C) at least one of germanium, tin, lead, gallium, indium, and titanium, in a total amount of from 0.2 wt.% to 5 wt.%; (D) phosphorus in an amount of from 1 wt. to 3 wt.%; (E) at least one of magnesium, calcium, strontium, barium, radium, and a lanthanide, in a total amount of from 0.1 wt. to 5 wt.%; (F) chloride in an amount of 1 wt.% to 2 wt.%; and (G) manganese (See page 6, claim 1).  The substrate is alumina (See page 6, claim 3).  See also entire reference for more details.
	The reference teaches the claimed catalyst composition comprising the same catalytic components and support material, thus anticipates the instant claims.
	Regarding claims 1, 9, 18, 20, & 21-22, the claimed tin (Sn) amounts of “up to 3 wt.%” and “up to 2 wt.%” appear met by the reference because they are falling within the disclose range of 0.2 to 5 wt.%. 
	With respect to the claimed limitations on the catalyst article comprising “a first catalytic region”, “a second catalytic region”, and “a third catalytic region” recited in the instant claims 9 & 17-20, it is considered the catalyst disclosed by the reference would have all three catalytic regions disposed/supported on an alumina substrate and all three catalytic regions would have the same amounts of tin as well, in view of a lack of specific location, structure, or configuration of the first, second, and third catalytic regions being specified and claimed. 

Response to Applicants’ Arguments
4.	The remarks filed on 09/30/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-18 are pending.  Claims 1-7 are rejected.  Claims 8-18 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 17, 2022